DETAILED ACTION
This communication is in response to Application No. 16/759,037 filed on 24 April 2020. The response presented on 26 January 2022, which amends claims 1-6, 8-14, adds claims 16-22,cancels claims 7 and 15 and presents arguments, is hereby acknowledged. Claims 1-6, 8-14 and 16-22 are currently pending and subject to examination. 
Response to Amendment
 Applicant’s arguments to the Specification and claim objections have overcome each and every objection previously set forth in the Non-Final Office Action mailed October 27th, 2021. 
  
35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Response to Arguments
Applicant's claim amendments and arguments, filed on 26 January 2022 have been fully considered and they overcome each and every 112 rejection. 
35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Response to Amendment
Applicant's claim amendments and arguments, filed on 26 January 2022 have been fully considered and they overcome each and every 102 rejection. However, new rejections may appear below for 35 USC 103.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-14, 16, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Fernandez et al. (US 9967750 B1), hereinafter Fernandez in view of Boutnaru (US 20180199199A1), hereinafter Boutnaru.  
Regarding claim 1, Fernandez teaches a method for location-based authentication of a device (Fernandez: col 3, lines 33-35 provides a method for determining and/or verifying the location of a device), the method comprising:
receiving, by a system comprising a hardware processor, information regarding, multiple device location fingerprints generated using respective device sensors of a plurality of device sensors (Fernandez: Col. 2 Lines 19-35 provides for the system comprising processors; Col 3, lines 36-45 provides for a device to obtain tuple of environmental context data; col 5-6, lines 64-3 provide for environmental context data being generated by using various multiple sensors like temperature sensors, barometric sensors etc.);
comparing, by the system, information from the device with the respective environment fingerprints generated using respective static sensors of a plurality of static sensors (Fernandez: col 3, lines 45-50 provides for comparing the device’s environmental context data tuple against the known tuple of the location. Col 8, lines 25-30 teaches how known tuples are generated by one or more static sensors.);
and generating a token for the device to authorize it to use one or more selected services (Fernandez: col 1, lines 66-67 discusses communicating an access signal to the user after authentication, which provides for a token being generated.)
Fernandez does not teach about the information from the multiple device location fingerprints generated using device sensors, wherein the information is a first key derived from applying a function on the device location fingerprints, and, information from the environment fingerprints generated using static sensors, wherein the information is a second key derived from applying the function on the environment fingerprints. Also, Fernandez does not teach about comparing this first key with second key. 
However, Boutnaru teaches this limitation (Boutnaru: [0043] provides for generating first hash value which can be represented by the first key, which is generated from using a hashing function applied to a first set of sensor data. [0043] also provides for generating second hash value which can be represented by the second key, which is generated from using a hashing function applied to a third set of sensor data and comparing the first hash value with the second hash value to determine if they match).
Fernandez and Boutnaru are both considered to be analogous to the claimed invention because they are in the same field of identifying devices based on sensor data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fernandez to incorporate the teachings of Boutnaru and provide keys derived from applying functions on device location fingerprints and environment fingerprints to compare the keys with each other to determine if the device is authenticated based on location information. Doing so would aid in adding hash based key authentication to verify the location of the device, thus making the authentication more secured and robust.
Regarding claim 12, this claim contains the same limitations as claim 1 for a non-transitory machine-readable storage medium, and is rejected under the same rationale.
Regarding claim 2, Fernandez teaches the method of claim 1, further comprising: generating data representing a measure of an environmental characteristic using a device sensor of the plurality of device sensors. (Fernandez: col 1, lines 56-57, col 6 lines 1-7 provide for creating and storing temperature data, which represents a measure of temperature.)
Regarding claim 3, Fernandez teaches the method of claim 2, further comprising: forming a location fingerprint for the device using the data representing the measure of the environmental characteristic (Fernandez: col 2, lines 8-12  providing for a location fingerprint for the device using the one or more environment factors including one or more of temperature data, air pressure data, air quality data, pollen data, or ambient light data which represent a measure of an environmental characteristic).
Regarding claim 4, Fernandez teaches the method of claim 1, further comprising: applying respective identifiers to data representing the multiple device location fingerprints to indicate types of measurements corresponding to respective device location fingerprints of the multiple device location fingerprints (Fernandez: col 2, lines 8-12 provides for the one or more environment factors which represent identifiers, including one or more of temperature data, air pressure data, air quality data, pollen data, or ambient light data. Col 6, lines 1-7 provides for the environment context data which represent the fingerprints may include, but is not limited to, one or more of the following factors: Temperature data generated by temperature sensor(s), describing the current temperature of the environment at or near the user device using any suitable temperature scale.)
Regarding claim 5, Fernandez teaches the method of claim 1, wherein the comparing comprises determining a similarity between the multiple device location fingerprints and the respective environment fingerprints (Fernandez: col 2, lines 12-16 provides the confidence metric which is a statistical measure of the closeness between device’s environment context data tuple and the known tuple of the location).
Regarding claim 6, Fernandez teaches the method of claim 1, further comprising: transmitting the token to the device; and using the token, accessing one or more services in a specified location (Fernandez: col 1, lines 66-67 discusses communicating an access signal which provides for a token indicating that the device is authorized to access a secure location).
Regarding claim 20, this claim contains the same limitations as claim 6 for an apparatus, and is rejected under the same rationale.
Regarding claim 8, Fernandez teaches an apparatus, comprising: 
multiple sensors to generate data representing multiple environment characteristics in a location (Fernandez: Col 5-6, lines 64-3 provide for environmental context data being generated by using various multiple sensors like temperature sensors, barometric sensors etc.); 
a processor; and a non-transitory storage medium storing instructions executable on the processor to (Fernandez: Col. 2 Lines 19-35 provides for the system comprising processors and storage medium storing instructions on the processors):
receive, from a device, information regarding, device location fingerprints generated using respective device sensors of a plurality of device sensors of the device (Fernandez: Col 3, lines 36-45 provides for a device to obtain tuple of environmental context data; col 5-6, lines 64-3 provide for environmental context data being generated by using various multiple sensors like temperature sensors, barometric sensors etc.);
generate respective apparatus location fingerprints from the data from the multiple sensors in the apparatus Fernandez: Col 8, lines 25-30 teaches how known tuples are generated by one or more static sensors); 
Fernandez does not teach about the information from the multiple device location fingerprints generated using device sensors, wherein the information is a first key derived from applying a function on the device location fingerprints, and, information from the environment fingerprints generated using static sensors, wherein the information is a second key derived from applying the function on the environment fingerprints. Also, Fernandez does not teach about comparing this first key with second key. 
However, Boutnaru teaches this limitation (Boutnaru: [0043] provides for generating first hash value which can be represented by the first key, which is generated from using a hashing function applied to a first set of sensor data. [0043] also provides for generating second hash value which can be represented by the second key, which is generated from using a hashing function applied to a third set of sensor data and comparing the first hash value with the second hash value to determine if they match).
Fernandez and Boutnaru are both considered to be analogous to the claimed invention because they are in the same field of identifying devices based on sensor data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fernandez to incorporate the teachings of Boutnaru and provide keys derived from applying functions on device location fingerprints and environment fingerprints to compare the keys with each other to determine if the device is authenticated based on location information. Doing so would aid in adding hash based key authentication to verify the location of the device, thus making the authentication more secured and robust.
Regarding claim 9, Fernandez teaches the apparatus of claim 8, wherein the function is a hash function (Boutnaru: [0043] provides for the hash function).
Regarding claim 16, this claim contains the same limitations as claim 9 for a method, and is rejected under the same rationale.
Regarding claim 10, Fernandez teaches the apparatus of claim 8, wherein the instructions are executable on the processor to:
generate a measure representing similarity between the device fingerprint locations and the apparatus location fingerprints (Fernandez: Fig 1B provides for the apparatus in the lower section where the verification module 118 which represents the comparison module, receives environment context data 114 which represents a set of device fingerprint locations data from a device 104 and compare them with the apparatus’ other context data 120 which represents the location fingerprints; and generates confidence metric representing similarity between the device fingerprint locations and the apparatus location fingerprints).
Fernandez does not teach about generating the similarity measure based on comparing the first key with the second key. However, Boutnaru teaches about comparing the first key with the second key (Boutnaru: [0043] provides for comparing the first hash value with the second hash value to determine if they match).
Fernandez and Boutnaru are both considered to be analogous to the claimed invention because they are in the same field of identifying devices based on sensor data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fernandez to incorporate the teachings of Boutnaru and provide keys derived from applying functions on device location fingerprints and environment fingerprints to compare the keys with each other to determine a similarity between the device location fingerprints and the apparatus location fingerprints. Doing so would aid in adding hash based key authentication to verify the location of the device, thus making the authentication more secured and robust.
Regarding claim 14, this claim contains the same limitations as claim 10 for a non-transitory machine-readable storage medium, and is rejected under the same rationale.
 Regarding claim 11, Fernandez teaches the apparatus of claim 8, wherein the instructions are executable on the processor to:
generate a token for the device to enable access to a service by the device in the location (Fernandez: Fig 1B provides for the apparatus in the lower section where the verification module 118 generates an access signal which represents a token for a device to enable access to a service in the location).
Fernandez does not teach about generating the token, based on comparing the first key with the second key. However, Boutnaru teaches about comparing the first key with the second key (Boutnaru: [0043] provides for comparing the first hash value with the second hash value to determine if they match).
Regarding claim 17, this claim contains the same limitations as claim 11 for a method, and is rejected under the same rationale.
Regarding claim 13, Fernandez teaches a non-transitory machine-readable storage medium of claim 12, wherein the instructions upon execution cause the system to: generate a token for the device to authorize the device to use one or more selected services (Fernandez: Col 1, lines 66-67, Fig. 1 provide communicating an access signal to the user after authentication, which provides for a token being generated.)
Claims 18 – 19 and 21- 22 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Fernandez (US 9967750 B1), in view of Boutnaru (US 20180199199A1), and San Vicente et al. (US 20130078912A1), hereinafter Vicente.
Regarding claim 18, Fernandez and Boutnaru teach the method of claim 1, wherein the first key is derived by the device based on applying function on the multiple device location fingerprints.  
However, Fernandez and Boutnaru do not teach about generating the first key on a value provided by the system to the device. However, Vicente teaches this limitation (Vicente: [0015] provides for a device sending a challenge value to a second device and generating a first hash value in the second device using the challenge value).
Fernandez, Boutnaru and Vicente are all considered to be analogous to the claimed invention because they are in the same field of authenticating devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fernandez/Boutnaru to incorporate the teachings of Vicente and provide challenge value provided by the system to the device to generate the key. Doing so would aid in adding hash based key authentication using challenge values to verify the location of the device, thus making the authentication more secured and robust.
Regarding claim 21, this claim contains the same limitations as claim 18 for a non-transitory machine-readable storage medium, and is rejected under the same rationale.
Regarding claim 19, Fernandez and Boutnaru do not teach that the value is a challenge provided by the system to the device. However, Vicente teaches this limitation (Vicente: [0015] provides for a device sending a challenge value to a second device and generating a first hash value in the second device using the challenge value).
Regarding claim 22, this claim contains the same limitations as claim 19 for a non-transitory machine-readable storage medium, and is rejected under the same rationale.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Allyn (US 20160174072A1) teaches technologies for controlling network access based on electronic device communication fingerprints.
Gabriele (US 20190095925) teaches automated sensor-based customer identification and authorization systems within a physical environment.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMIN JAHIR whose telephone number is (571)272-0346. The examiner can normally be reached Mon-Fri 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        




/YASMIN JAHIR/            Examiner, Art Unit 2432